Exhibit 10.2


CONTRIBUTION AGREEMENT


CONTRIBUTION AGREEMENT dated November 5, 2009 (this “Agreement”), by and among,
SMSA El Paso II Acquisition Corp., a Nevada corporation (the “Company”), Michael
Campbell (the “Purchaser”) and Mr. Gerard Pascale (the “Contributing Party”).


BACKGROUND


On or about the date hereof, the Company has entered into a Share Purchase
Agreement with the Purchaser pursuant to which the Purchaser acquired 20 million
shares  (the “Shares”) of the Company’s common stock (the “Share Purchase
Transaction”).


It is a condition precedent to the consummation of the Share Purchase
Transaction that the Contributing Party enter into this Agreement, which will
effectuate the contribution of 3,000,000 shares of the common stock, par value
$.001 per share, of the Company held by the Contributing Party (the “Subject
Shares”) to the Company for cancellation.  The Contributing Party is entering
into this Agreement to, among other things, induce the Purchaser to enter into
the Share Purchase Transaction and the Contributing Party acknowledges that the
Purchaser would not consummate the transactions contemplated by the Share
Purchase Transaction unless the transactions contemplated hereby are effectuated
in accordance herewith.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1. Contribution of Subject Shares and Consideration.  The Contributing Party
hereby contributes to the capital of the Company all of his right title and
interest in and to the Subject Shares. The Contributing Party hereby authorizes
the Company to instruct Securities Transfer Corporation, the Company’s transfer
agent, to effect the cancellation of the Subject Shares such that the Subject
Shares will no longer be outstanding on the stock ledger of the Company and such
that the Contributing Party shall no longer have any interest in the Subject
Shares whatsoever.
 
2. Representations by the Contributing Party.
 
(a) The Contributing Party owns the Subject Shares, of record and beneficially,
free and clear of all liens, claims, charges, security interests, and
encumbrances of any kind whatsoever.  The Contributing Party has sole control
over the Subject Shares or sole discretionary authority over any account in
which they are held.  Except for this Agreement, no person has any option or
right to purchase or otherwise acquire the Subject Shares, whether by contract
of sale or otherwise, nor is there a “short position” as to the Subject Shares.
 
(b) The Contributing Party has full right, power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Contributing Party and constitutes a valid, binding obligation
of the Contributing Party, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).
 
3. Further Assurances.  Each party to this Agreement will use his or its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the Subject
Shares).
 
 
 

--------------------------------------------------------------------------------

 
 
4. Amendment and Waiver.  Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Contributing Party, or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), by one or
more substantially concurrent written instruments signed by the Company and the
Contributing Party.
 
5. Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.
 
6. Successors and Assigns.  This Agreement shall bind and inure to the benefit
of and be enforceable by the Company and the Contributing Party, and their
respective successors and assigns.
 
7. Governing Law.  This Agreement (including the validity thereof and the rights
and obligations of the parties hereunder and thereunder) and all amendments and
supplements hereof and thereof and all waivers and consents hereunder and
thereunder shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to its conflict of laws rules,
except to the extent the laws of Nevada are mandatorily applicable.
 
8. Miscellaneous.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument.  This
Agreement may be reproduced by any electronic, photographic, photo static,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed.  The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence.  Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 

  SMSA El Paso II Acquisition Corp.                
 
By:
/s/ Gerard Pascale     Name:  Gerard Pascale     Title:    President            
     
  /s/ Gerard Pascale
   
 Gerard Pascale
                Purchaser                
 /s/ Michael Campbell
   
 Michael Campbell
 

 
 
[Signature Page to Contribution Agreement]

--------------------------------------------------------------------------------

 